              Case 20-51051-KBO       Doc 31     Filed 02/18/21    Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re                               )
                                    )                 Chapter 11
24 HOUR FITNESS WORLDWIDE, INC., et )
al.,                                )                 Case No.: 20-11558 (KBO)
                                    )
           Debtors.                 )                 (Jointly Administered)
                                    )
                                    )
24 HOUR FITNESS WORLDWIDE, INC.,    )
                                    )
           Plaintiff,               )
                                    )
v.                                  )
                                    )
CONTINENTAL CASUALTY COMPANY;       )                 Adv. Proc. No. 20-51051 (KBO)
ENDURANCE AMERICAN SPECIALTY        )
INSURANCE COMPANY; STARR SURPLUS )
LINES INSURANCE COMPANY; ALLIANZ )
GLOBAL RISKS US INSURANCE           )
COMPANY; LIBERTY MUTUAL             )
INSURANCE COMPANY; BEAZLEY-         )
LLOYD’S SYNDICATES 2623/623; ALLIED )
WORLD NATIONAL ASSURANCE            )
COMPANY; QBE SPECIALTY INSURANCE )
COMPANY; and GENERAL SECURITY       )
INDEMNITY COMPANY OF ARIZONA,       )
                                    )
           Defendant.               )
                                    )

              MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission
pro hac vice of Courtney E. Murphy, Esquire of Hinshaw & Culbertson LLP, to represent
defendant, Starr Surplus Lines Insurance Company, Beazley-Lloyd’s Syndicates 2623/623, and
Allied World National Assurance Company, in this action.

Dated: February 18, 2021                          HOGAN♦McDANIEL

                                                  /s/ Garvan F. McDaniel
                                                  Garvan F. McDaniel (DE #4167)
                                                  1311 Delaware Avenue
                                                  Wilmington, DE 19806
                                                  Telephone: (302) 656-7596
                                                  gfmcdaniel@dkhogan.com
                                                  Counsel for Defendants
               Case 20-51051-KBO         Doc 31      Filed 02/18/21    Page 2 of 2




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the State of New York,
New Jersey, and Connecticut and submit to the disciplinary jurisdiction of this Court for any
alleged misconduct, which occurs in the preparation or course of this action. I also certify that I
am generally familiar with this Court’s Local Rules and with Standing Order for District Court
Fund revised 8/31/2016. I further certify that the annual fee of $25.00 has been paid to the Clerk
of the Court for the District Court.

Dated: February 18, 2021

                                    /s/ Courtney E. Murphy
                                    Courtney E. Murphy (NY Bar No. 2683506)
                                    Hinshaw & Culbertson LLP
                                    800 Third Avenue, 13th Floor
                                    New York, NY 10022
                                    (212) 471-6222
                                    cmurphy@hinshawlaw.com


                                ORDER GRANTING MOTION

       IT IS HEREBY ORDERED that counsel’s Motion for Admission Pro Hac Vice is
granted.




   Dated: February 18th, 2021                         KAREN B. OWENS
   Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE


                                                 2
